19-11527-tmd Doc#27-5 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 3 - Borrowers
       Statement dated September 21 2018 between the Original Pg 1 of 3




                                                         EXHIBIT "3"       ATX000084
19-11527-tmd Doc#27-5 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 3 - Borrowers
       Statement dated September 21 2018 between the Original Pg 2 of 3




                                                                           ATX000085
19-11527-tmd Doc#27-5 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 3 - Borrowers
       Statement dated September 21 2018 between the Original Pg 3 of 3




                                                                           ATX000086
